UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6046


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEVON LAMAR MARION,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:11-cr-00338-D-1)


Submitted: May 26, 2020                                           Decided: June 10, 2020


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon Lamar Marion, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Lamar Marion appeals the district court’s order denying his initial and

supplemental motions to vacate its June 19, 2018, order denying his 18 U.S.C. § 3582(c)(2)

(2018) motion for reduction of sentence. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Marion, No. 5:11-cr-00338-D-1 (E.D.N.C. filed Dec. 19 & entered Dec. 20,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2